Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-17 are pending in this office action. 

Priority
Foreign priority is claimed to JP2020-014217, filed 01/30/2020. However, in order to be entitled to the benefit of earlier filing date of 01/30/2020 for purpose of the prior-art date under the first inventor to file provisions of the AIA , an English translation of the priority application needs to be filed. Since an English translation of the priority application is missing, the effective filing date of this application will be considered as the filing date of this application, which is 01/22/2021 (See MPEP § 216.01).
Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 12 lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  Claim 1 recites - “An information processing system…”. A system by the term itself may be viewed as software system.  With regards to “first server” and “second server” elements that are claimed in the claim, the term “server” is not specifically defined as having a certain hardware structure, and therefore its interpretation remains open-ended which includes software servers. Therefore, in broad view of this system claim 12, examiner views the claim as software per se, as it comprises only software elements. Thus, claim 12 is rejected for failing to fall in a statutory category.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claims 1-11 and 13, the specification does not disclose the structure for achieving the recited limitations around various units, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders in form of units, viz. - “reception unit”, “verification unit” and “message transmission unit” in claims 1 and 13; “execution unit” in claim 5; and “result transmission unit” in claim 7. Each unit is coupled with functional language without reciting sufficient structure to achieve the function., or the means-plus-function structure allowed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, wherein the pertinent limitations of instant claims utilize “units” for performing certain “function”. However under 35 U.S.C. 112(f), the means described in the claims must have adequate structural description in the specification. Through consulting the specification, a sufficient structure for each of the means to achieve respective function is lacking. Furthermore, the generic placeholder “unit” is not preceded by a structural modifier. Therefore, the claims lack corresponding structure in the specification, as there is no description of the structure which performs the claimed invention. As such, the claims are indefinite.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-17 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Brian (US 2013/0332544 A1).
For claim 1, Brian teaches an information processing apparatus configured to manage information regarding a user, the information processing apparatus comprising: a reception unit configured to receive an execution request for executing first processing involving authentication of the user from a server configured to provide a service to the user (Fig. 1, 2; para 0029, 0034 - content provider server receives and then further sends a first processing request corresponding to a user request to access the content provider’s page); 
a verification unit configured to verify whether the execution request is valid (para 0031-0035 - user validation, user data forwarding and determination of the content provider server as a registered user with the third-party authentication servers are one or more verification steps); and 
a message transmission unit configured to transmit, to a terminal operated by the user, a message including a link for accessing the server on a basis of a result of verification, wherein the message is a message to provide the terminal with a screen that allows the server to execute second processing depending on a result of the first processing (para 0036-0038 - message comprising link is transmitted to webserver and then displayed on the user’s webpage on the user terminal, wherein the user clicks on the link in the message which is a second execution processing based on verification/validations associated with the first processing).

For claim 2, Brian teaches wherein the screen is a screen that allows the user to input information to be used in the first processing and information to be used in the second processing (para 0020, 0030, 0037 - information associated with the user, and relevant to the content server request, is displayed on the webpage or the user screen).

For claim 3, Brian teaches wherein the verification unit is configured to determine whether the execution request is valid on the basis of whether the server is an authorized client (para 0029, 0031-0035 - determination of the content provider server as a subscriber/registered user with the third-party authentication server, wherein it is verified that the content provider who is seeking the needed link corresponding to the user request, is a registered user or an authorized client).

For claim 4, Brian teaches the information processing apparatus according to claim 3, wherein the verification unit is configured to determine whether the execution request is valid on the basis of whether information about a client designated by the execution request matches information about the client held in advance (para 0029, 0031-0035 - determination of the content provider server as a subscriber/registered user with the third-party authentication server, wherein it is verified that the content provider who is seeking the needed link corresponding to the user request, is a registered user or an authorized client based on authentication using information such as predetermined password and token).

For claim 5, Brian teaches wherein the message includes a code to determine whether the first processing is to be executed (para 0013, 0035-0037 -  token embedded or included in the message), wherein the verification unit is configured to verify whether the code has passed an expiration date (para 0019, 0039 - date and time determine duration outside of which no execution can occur, i.e. expiration), and wherein the information processing apparatus further includes an execution unit configured to execute the first processing on the basis of the result of the verification regarding the expiration date (para 0037-0040 - token validation or verification for execution of the user request).

For claim 6, Brian teaches the information processing apparatus according to claim 5, wherein the execution unit is configured to execute the first processing in a case where a content of the first processing is included in a processing scope designated by the code (para 0013, 0019 - token identifies the email sender and contains information such as date, time and other authorization aspects of the request as processing scope designated or represented by the token which further leads to determination of execution of the processing requested by the user and the server).

For claim 7, Brian teaches the information processing apparatus according to claim 5, further comprising a result transmission unit configured to transmit a result of the executed first processing to the server, wherein the second processing is executed on the basis of the result of the executed first processing (para 0029, 0031-0038 - user validation, user data forwarding and determination of the content provider server as a registered user with the third-party authentication servers are one or more verification steps, wherein the first validation by the third-party authentication server results in messaging to the content server and the user that may further perform second processing request via the link).

For claim 9, Brian teaches wherein the message transmission unit is configured to transmit the message by e-mail (para 0013-0014, 0017, 0019-0020, 0036-0040 - various steps including the authentication server and the content server presenting email message including the link).

For claim 12, Brian teaches an information processing system configured to execute processing involving authentication of a user, the information processing system comprising: a first server configured to provide a service to the user; a second server configured to manage information regarding the user (Abstract; Fig. 1, 2; para 0019, 0031, 0034 - authentication authorization of the user, wherein a first server (content provider) and a second server (service provider and third- party authentication server);
the first server is configured to transmit an execution request for executing the processing to the second server (Fig. 1, 2; para 0029, 0034 - content provider server receives and then further transmits a first processing request corresponding to a user request to access the content provider’s page); 
wherein the second server is configured to verify whether the first server is an authorized client (para 0029, 0031-0035 - user validation, user data forwarding and determination of the content provider server as a subscriber/registered user with the third-party authentication servers are one or more verification steps); and transmit, to a terminal operated by the user, a message including a link for accessing the first server on a basis of a result of the verification, and wherein the first server is configured to provide the terminal with a screen to execute the processing depending on a result of processing executed by the second server (para 0036-0038 - message comprising link is transmitted to webserver and then displayed on the user’s webpage on the user terminal, wherein the user clicks on the link in the message which is a second execution processing based on verification/validations associated with the first processing).

For claim 13, Brian teaches an information processing apparatus configured to manage information regarding a user, the information processing apparatus comprising: a reception unit configured to receive an execution request for executing first processing involving authentication of the user from a terminal operated by the user (Fig. 1, 2; para 0029, 0034 - content provider server receives and then further sends a first processing request corresponding to a user request to access the content provider’s page from the user terminal); 
a verification unit configured to verify whether the execution request is valid (para 0031-0035 - user validation, user data forwarding and determination of the content provider server as a registered user with the third-party authentication servers are one or more verification steps); and 
a message transmission unit configured to transmit, to the terminal, a message including a link for accessing an application of the terminal on a basis of a result of verification, wherein the message is a message to provide the terminal with a screen that allows the application to execute second processing depending on a result of the first processing (para 0036-0038 - message comprising link is transmitted to webserver and then displayed on the user’s webpage on the user terminal, wherein the user clicks on the link in the message which is a second execution processing based on verification/validations associated with the first processing).

As to claim 14, the claim limitations are similar to those of claim 1 except claim 14 is drawn to a non-transitory storage medium storing a program (Brian - para 0050) causing a computer to execute an information processing method comprising steps claimed in claim 1. Therefore claim 14 is rejected according to claim 1 as above.

As to claim 15, the claim limitations are similar to those of claim 1 except claim 15 is drawn to an information processing method comprising steps claimed in claim 1. Therefore claim 15 is rejected according to claim 1 as above.

As to claim 16, the claim limitations are similar to those of claim 12 except claim 16 is drawn to an information processing method comprising steps claimed in claim 12. Therefore claim 16 is rejected according to claim 12 as above.

As to claim 17, the claim limitations are similar to those of claim 13 except claim 17 is drawn to an information processing method comprising steps claimed in claim 13. Therefore claim 17 is rejected according to claim 13 as above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brian (US 2013/0332544 A1), in view of Grajek et al. (US 2015/0237049 A1, Grajek hereinafter).
For claim 8, although Brian teaches the information processing apparatus according to claim 5, wherein the token or code could be temporary token (such as OTP) as very well-known in the art, Brian does not appear to explicitly teach, however Grajek teaches wherein the code is a one-time password (para 0026, 0062-0063, 0104-0106 - OTP as part of email link verification process towards changing of user security information such as password). Based on Brian in view of Grajek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Grajek in the system of Brian, in order to make use of a very widely known yet robust temporary password mechanisms such as one-time password mechanism thereby minimizing password or validation link stealing or misuse and thus strengthening the system security.

For claim 10, although Brian teaches user requests for authorized operations such as those for email-specific purposes, the requests may be issued for any common domain-specific operations such as information creation, update, delete etc. which is also well-known in the art. However, Brian does not appear to explicitly teach, whereas Grajek teaches wherein the first processing is at least one of registration, updating, and deletion of information regarding the user (para 0026, 0104-0106, 0136, 0141 - user information such as user security information registration is intended in the initial user request). Based on Brian in view of Grajek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Grajek in the system of Brian, in order to incorporate secure user information management using effective verification and authorization.

For claim 11, although Brian teaches user requests for authorized operations such as those for email-specific purposes, the requests may be issued for any common domain-specific operations such as information creation, update, delete etc. which is also well-known in the art. However, Brian does not appear to explicitly teach, whereas Grajek teaches wherein the second processing is at least one of registration, updating, and deletion of information regarding the service used by the user (para 0026, 0104-0106, 0127, 0136, 0141 - user information such as user security information registration or modification is intended in the subsequent user requests). Based on Brian in view of Grajek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Grajek in the system of Brian, in order to incorporate secure user information management using effective verification and authorization.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433